295 S.W.3d 902 (2009)
Larry HASHMAN, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 70149.
Missouri Court of Appeals, Western District.
November 3, 2009.
Ruth Sanders, Kansas City, MO, for Appellant.
Shaun J. Mackelprang, Jefferson City, MO, for Respondent.
Before THOMAS H. NEWTON, C.J., MARK D. PFEIFFER, and KAREN KING MITCHELL, JJ.
Prior report: 197 S.W.3d 119.

ORDER
PER CURIAM:
Mr. Larry Hashman appeals the motion court's denial of his Rule 29.15 motion for post-conviction relief after an evidentiary hearing. Mr. Hashman argues that trial counsel was ineffective for submitting an erroneous instruction on the lesser-included offense of second-degree assault.
For reasons stated in the memorandum provided to the parties, we affirm. Rule 84.16(b).